No. 89-345

                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1990



ED FRANCK,
                 Claimant and Respondent,
         -vs-
NATIONAL LOG CONSTRUCTION CO.,
              Employer,
       and
STATE COMPENSATION INSURANCE FUND,
                 Defendant and Appellant.



APPEAL FROM:      The Workers' Compensation Court, The Honorable
                  Timothy Reardon, Judge presiding.

COUNSEL OF RECORD:
         For Appellant:
                  Nancy Butler and Elizabeth A. Horsman, State Comp.
                  Ins. Fund, Helena, Montana
         For Respondent:
                  Edward K. Duckworth, Ronan, Montana


                                    Submitted on Briefs:   Oct. 25, 1989
                                      Decided :   March 2, 1990
                                      *
Filed:
Justice William E. Hunt, Sr., delivered the Opinion of the Court.



     The State compensation Insurance Fund (State Fund) appeals
from a declaratory ruling issued by the Workers1 Compensation
Court, holding that the statutory discount to present value
provided for in 5 39-71-741, MCA (1985), does not apply to
permanent partial disability benefits. We affirm.
     The sole issue raised on appeal is whether a claimant who is
deemed permanently totally disabled and who seeks a lump-sum
conversion of future benefits under 5 39-71-741, MCA (1985), is
subject to a discount of all benefits, including future partial
permanent disability benefits paid as a result of the receipt of
retirement social security benefits.
     In March, 1986, claimant, Edward Franck, suffered an
industrial injury while employed with National Log Construction
Company.     At that time, the employer was enrolled under
Compensation Plan No. 3 of the Workers' Compensation Act and was
insured by State Fund.
     Claimant was deemed permanently totally disabled. State Fund
accepted liability for his injuries and paid medical and disability
benefits.
     Claimant, who is currently 62 years old, sought a lump-sum
conversion of his disability benefits pursuant to 5 39-71-741, MCA
(1985).   Negotiations over the lump-sum conversion reached an
impasse when the parties disagreed over which payments were subject
to the statutory discount to present value. State Fund contended
that the discount applied to claimant's permanent total disability
payments as well as the 500 weeks of permanent partial benefits
claimant would be paid once he attained the age of 65 and began
receiving retirement social security benefits. Claimant maintained
that the discount applied only to the permanent total disability
payments, not to the permanent partial benefits.
     Seeking to resolve the dispute, claimant filed a petition with
the Workersr Compensation Court. Following briefing, the Court
issued a declaratory ruling in favor of claimant, holding that the
statutory discount did not apply to claimant's permanent partial
disability benefits. The State Fund appealed to this Court.
     At issue in the present case is the interplay of B 39-71-741,
MCA (1985), which governs the conversion of future disability
benefits into a lump-sum payment, and       39-71-710, MCA (1985),
which governs the disposition of total disability benefits upon
retirement. The former statute provides as follows:
     (1) The biweekly payments provided for in this chapter
     may be converted, in whole or in part, into a lump-sum
     payment. Regardless of the date of the injury or of a
     prior lump-sum payment, a lump-sum conversion of
     permanent total biweekly pavments awarded or paid after
     April 15, 1985, must equal the estimated present value
     of the total unpaid permanent total biweekly payments,
     assuminq interest at 7% per year, compounded annually,
     unless the conversion improves the financial condition
     of the worker or his beneficiary, as provided in
     subsection (2)(b) .   If the estimated duration of the
     compensation period is the remaining life expectancy of
     the claimant or the claimant's beneficiary, the remaining
     life expectancy must be determined by using the most
     recent table of life expectancy in years as published by
     the United States national center for health statistics.
     (Emphasis added.)
Section 39-71-741, MCA (1985).   The latter statute reads:
    If a claimant is receiving total disability compensation
    benefits and the claimant receives retirement social
    security benefits or disability social security benefits
    paid to the claimant are converted by law to retirement
    benefits, the claimant is considered to be retired and
    no longer in the open labor market. When the claimant
    is considered retired, the liability of the insurer is
    ended for payment of such compensation benefits. This
    section does not apply to permanent partial disability
    benefits. Medical benefits are expressly reserved to the
    claimant.
Section 39-71-710, MCA (1985).
                       Products of Billings Heights, Inc. (1986),
     In Hunter v. ~ibson
224 Mont. 481, 730 P.2d 1139, we examined the effect of B 39-71-
710, MCA    (1985), upon the disability benefits of a permanently
totally disabled claimant who turned 65 and began receiving social
security retirement benefits.    We held that, upon retirement, the
totally disabled claimant's benefits were converted to permanent
partial benefits and the insurer, although no longer liable for
total disability payments, remained liable for partial disability
payments.
      The difficulty in the present case arises from the fact that
a permanently totally disabled claimant wishes to receive a lump-
sum conversion of future benefits under       §   39-71-741, MCA (1985).
In such a situation, does the statutory discount to present value
apply to both the claimant's permanent total disability benefits
and the claimant's permanent partial benefits?
      The question is easily resolved.    The statute is unambiguous
and   clear on    its   face.   While   the   language applicable to
discounting   specifically refers to      permanent     total   biweekly
payments, it makes no mention of permanent partial benefits.
      [A] lump sum conversion of permanent total biweekly
      payments   ... must equal the estimated present value of
      the total unpaid permanent total biweekly payments. . .
      (Emphasis added.)
section 39-71-741, MCA (1985).
      As the discounting language of the statute makes no reference
to permanent partial benefits, we will not insert such a provision
into the statute. Section 1-2-101, MCA.       We hold that the discount
to present value provided for in 5 39-71-741, MCA (1985), applies
only to permanent total disability payments. The discount does not
apply to permanent partial disability payments even though the
claimant is eligible for permanent partial payments because of his
status as a permanently totally disabled claimant who has reached
the age of 65 and has retired.
     Affirmed.




We Concur: